DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 2/24/2022 have been fully considered but they are not persuasive.
Applicant asserts Auletto “does not teach or suggest determining runways suitable for turns of the aircraft” in page 9 of Applicant’s Remarks. However, Examiner respectfully disagrees. Auletto teaches determining information of the aircraft such as its minimum turning radius (see at least [0112]) and uses that information to determine whether a specific path can be taken out of a plurality of possible paths, created by nodes, on a runway (see at least Figs. 3-7, [0122], and [0125]).
Applicant further asserts “Auletto does not teach or suggest that the claimed determination of candidate airports is performed ‘while the aircraft is in flight’” in page 9 and that “those having ordinary skill in the art would not look to Auletto… to determine, before the aircraft has landed, an airport at which to land” in page 10 of Applicant’s Remarks. Examiner respectfully disagrees with this argument. Murray already discloses making these determinations while in flight. Further, Auletto does not limit the determination to only be considered on the ground (see at least Fig. 8). Auletto is able to determine the best trajectory “throughout its scheduled flight mission from a boarding gate at departure right up to a landing-disembarkation gate upon arrival” (see at least [0160]). Further, it would have been obvious to one having ordinary skill in the art to receive gate and trajectory/path data prior to landing in order to determine which gate the aircraft should head to upon arrival and to avoid possible harsh turns. 
Applicant’s arguments are not persuasive and the amendments made to the claims fail to overcome the combination of Murray, Auletto, and Stabile. Therefore, the rejections under 35 USC §103 are maintained as outlined below.
Response to Amendment
Regarding the rejection to the claims under 35 U.S.C. §103, amendments made to the claims fail to overcome the rejection. The rejection under 35 U.S.C. §103 is therefore maintained as outlined below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (U.S. Patent No. 5,842,142; hereinafter Murray) in view of Stabile (U.S. Patent Application Publication No. 2013/0090842 A1) and further in view of Auletto et al. (U.S. Patent Application Publication No. 2016/0343262 A1; hereinafter Auletto).
Regarding claim 1, Murray discloses:
receive information that describes a current state of the aircraft, including current position, current fuel, and operational and environmental factors that affect range of the aircraft from the current position (alternate destinations are calculated according to current position, see at least col. 6 lines 50-53 and col. 7 lines3-5; current fuel on board, col. 7 lines 3-5; operation conditions 56 are used by alternate destination planner such as altitude, speed, wind, air temperature; see at least col. 9 lines 6-11, 29, 61-62, and col. 10 lines 5-6); 
predict a current range of the aircraft from the information, the current range indicating range of the aircraft in any direction from the current position (first screen 50 provides summary of range of aircraft based on current position and remaining fuel, see at least col. 7 lines 3-5)
determine candidate airports within the current range of the aircraft (flight management system computes a plurality of alternate destinations from current location, see at least col. 6, lines 47-59 and col. 11 lines 34-37); 
predict remaining fuel on board after landing at respective ones of the candidate airports (the program calculates remaining fuel to each alternate destination, see at least col. 10 lines 65-66);
select an airport from those of the candidate airports at which the aircraft is predicted to have a remaining fuel on board (pilot may select an alternate destination or program may continue with a preselected alternate destination from the list of four alternate destinations which have been selected based on predicted remaining fuel and ETA, see at least col. 18 lines 21-31); and 
present the current range and the airport to a user for landing the aircraft at the airport, (first screen 50 provides nearest alternate destinations within range, see at least col. 7 lines 3-5; the CDU displays a list of alternate destinations and an identifier shows which destination has been preselected, see at least col. 18 lines 21-38, Fig. 2A and Fig. 8)
wherein the apparatus being caused to determine, while the aircraft is in flight (alternate destination in the event of emergency, see at least abstract; to implement change in flight plan to the alternate destination, see at least col. 18 lines 51-52), candidate airports includes being caused to determine candidate airports whose runways are suitable for landing of the aircraft having a specific type (program examines the destination to determine if the runway is sufficient length to land the particular aircraft, see at least col. 11 lines 18-22).
Murray does not explicitly disclose:
positive amount of remaining fuel
runways are suitable for turns of the aircraft 
However, Stabile teaches:
select an airport from those of the candidate airports at which the aircraft is predicted to have a positive amount of the remaining fuel on board (the airports that are within the service area are locations the airplane is able to reach with its current fuel level, see at least [0039]-[0042]) **examiner sets forth that airports in the service area means there will be sufficient (positive) fuel whereas attempting to navigate to airports outside of a service area result in insufficient (negative) fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the positive fuel taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification in order “to provide greater assistance to the pilot, from the planning stage up to an event of an emergency” and “to achieve a safe landing” (see [0003] and [0012]).
Additionally, Auletto teaches:
runways are suitable for turns of the aircraft (nodes that are incompatible with the minimum turning radius of the aircraft are deleted, see at least [0125]) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray and the positive fuel taught by Stabile by adding the turning radius of a path taught by Auletto. One of ordinary skill in the art would have been motivated to make this modification in order to only allow an aircraft to enter a path that can accommodate the turning radius of the aircraft and to prevent a trajectory that “would be erroneous” (see [0125] and [0129]).
Regarding claim 11, the claim is directed to a method for landing an aircraft. The cited portions of Murray, Stabile, and Auletto used in the rejection of claim 1 teach a method as well as the claimed elements. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claims 2 and 12, the combination of Murray, Stabile, and Auletto teaches the elements above but Murray does not disclose:
the apparatus being caused to predict the current range of the aircraft includes at least one of: being caused to predict the current range in any direction extending from the current position to a perimeter of a circular or non-circular closed shape, wherein the apparatus being caused to present the current range includes being caused to present the current position, the current range and the circular or non-circular closed shape; and 
predict the current range for each of a plurality of flight times
However, Stabile teaches:
the apparatus being caused to predict the current range of the aircraft includes at least one of: being caused to predict the current range in any direction extending from the current position to a perimeter of a circular or non-circular closed shape (service area 312 is rendered in a circle or other enclosed shape, see at least [0041]), wherein the apparatus being caused to present the current range includes being caused to present the current position, the current range and the circular or non-circular closed shape (current position 320, current range or service area 312, see at least [0041] and Fig. 3); and predict the current range for each of a plurality of flight times
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the closed shape current range taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification “so the user can see in real time or calculated time what areas of serviceability such as an airport… are available before resources are completely depleted” and to enable a pilot “to look at the interactive map which in the case for a pilot would display his solution, a suitable landing airport, and set course to achieve a safe landing” (see [0012]).
Regarding claims 3 and 13, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
the operational factors include airport conditions of the candidate airports and maneuver requirements to land at the candidate airports (runway length of airport, see at least col. 11 lines 16-33), and the environmental factors include weather conditions (outside air temperature and wind, see at least col. 9 lines 61-62 and col. 10 lines 5-7), and the apparatus being caused to select the airport includes being caused to select the airport based on the remaining fuel on board as predicted, the airport conditions, the maneuver requirements and the weather conditions (at block 74, airports with sufficient runway lengths are selected, see at least col. 11 lines 16-33; fuel consumption is calculated taking air temperature and wind into account to determine remaining fuel and ETA to select the alternate destinations, see at least col. 17 lines 51-55).
Regarding claims 4 and 14, the combination of Murray, Stabile, and Auletto teaches the elements above but Murray does not explicitly disclose:
Positive amount of remaining fuel or above a threshold amount of remaining fuel on board
However, Stabile teaches:
the apparatus being caused to select the airport includes being caused to select the airport from those of the candidate airports at which the aircraft is predicted to have the positive amount of the remaining fuel on board at or above a threshold amount of remaining fuel on board (the airports that are within the service area are locations the airplane is able to reach with its current fuel level, see at least [0039]-[0042]) **examiner sets forth that airports in the service area means there will be sufficient (positive) fuel whereas attempting to navigate to airports outside of a service area result in insufficient (negative) fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination and remaining fuel calculation disclosed by Murray by adding the positive fuel level taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification in order “to achieve a safe landing” (see [0012]).
Regarding claims 5 and 15, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
the apparatus being caused to present the current range and the airport to the user includes being caused to present a flight path of the aircraft to the airport (navigation display 350 displays a flight plan 354, see at least col. 20 lines 54-55 and Fig. 8).
Regarding claims 6 and 16, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
the apparatus being caused to receive information that describes the current state of the aircraft, and predict the current range of the aircraft, includes being caused to repeatedly receive information that describes the current state of the aircraft, and predict the current range of the aircraft, the current range being variable with the current state of the aircraft and thereby the information that describes the current state (alternate destination planner updates the list of alternate destinations and arrival data every five minutes taking into account aircraft altitude, speed, outside air temperature, wind, and routing to the alternate destination, see at least col. 18, 3-18).
Regarding claims 7 and 17, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
the apparatus being caused to receive information includes being caused to receive information that describes the current state of the aircraft in response to detecting an engine-out event of the aircraft during a flight (flight management computer aids pilot to land at alternate destination in case of engine failure or other emergency, see at least col. 6 lines 38-47).
Regarding claims 9 and 19, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine flight paths of the aircraft to respective ones of the candidate airports (pilot may select routing option 54 to be offset or overhead or waypoint routing, see at least col. 8 lines 44-48; alternate destination planner uses chosen type to calculate ETA and flight profile from original flight plan to alternate destination, see at least col. 11 lines 54-57), the flight paths indicating altitudes and speeds of the aircraft to respective ones of the candidate airports (speed and altitude are globally defined for alternate destinations, see at least col. 9 lines 58-59), and runways to land at respective ones of the candidate airports (at block 72 the program determines whether the airport has a runway of sufficient length, see at least col. 11 lines 16-33), and  -18-Docket: 18-4304-US-NP B86918 10120US (0246.0)wherein the apparatus being caused to predict remaining fuel on board includes being caused to predict remaining fuel on board following respective ones of the flight paths, after landing at respective ones of the candidate airports (alternate destination planner calculates and displays the amount of remaining fuel if the aircraft were to fly from the current position to the alternate airport via a selected routing option, see at least col. 7 lines 15-20).
Regarding claims 10 and 20, the combination of Murray, Stabile, and Auletto teaches the elements above but Murray does not explicitly disclose:
the current range indicates range of the aircraft in any direction from the current position until fuel on board is zero
However, Stabile teaches:
the current range indicates range of the aircraft in any direction from the current position until fuel on board is zero (resource exhaustion distance is computed for a resource such as fuel, see at least [0032]; wherein the resource exhaustion distance is displayed as a service area as an enclosed area such as a circle, see at least [0041]) **examiner sets forth that an exhaustion of a resource such as fuel means there is no more fuel on board equating to zero fuel
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alternate destination calculation disclosed by Murray by adding the fuel exhaustion range taught by Stabile. One of ordinary skill in the art would have been motivated to make this modification “so a user can determine what destinations are reachable before resources are completely depleted” (see Stabile abstract).
Regarding claims 21 and 22, the combination of Murray, Stabile, and Auletto teaches the elements above and Murray further discloses:
update the current range after a time period has elapsed or after the aircraft has changed flight direction (list of destinations and arrival data are updated every five minutes, see at least col. 18 lines 3-4), and
wherein the apparatus is caused to update the candidate airports, the remaining fuel predicted and the airport selected, based on the current range as updated (alternate destination planner updates the list of alternate destinations and arrival data wherein the data also includes remaining fuel and closest destination is automatically preselected from the list, see at least col. 17 line 63-col. 18 line 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662